IN THE SUPREME COURT OF THE STATE OF NEVADA


JAYON ANDERSON,                                          No. 83818
                          Appellant,
              vs.
THE STATE OF NEVADA,                                           FILE tie
                  Respondent.
                                                               DEC 1 3 2021
                                                              ELIZABETH A. BROWN
                                                           CLERK OF_ SPPREME COURT
                        ORDER DISMISSING APPEAL           ey
                                                                DEPUTY CLERK


           This is a pro se appeal "from a order denying plaintiff s motion
to reconsider judgment for credit time served, which was filed Oct 21, 2021
and denied on Nov 16, 2021." Eighth Judicial District Court, Clark County:
Crystal Eller, Judge.
            Because no statute or court rule permits an appeal from an
order denying a motion for reconsideration in a criminal matter, this court
lacks jurisdiction to consider this appeal. Phelps v. State, 111 Nev. 1021,
1022-23, 900 P.2d 344, 344-45 (1995); Castillo v. State, 106 Nev. 349, 352,
792 P.2d 1133, 1135 (1990). Accordingly, this court
            ORDERS this appeal DISMISSED.




                                                  , J.
                          Cadish
                     cc:   Hon. Crystal Eller, District Judge
                           Jayon Anderson
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREW COLINT
        OF
     NEVADA


(0) t947A    4160.
                                                          2